Citation Nr: 1311606	
Decision Date: 04/08/13    Archive Date: 04/19/13

DOCKET NO.  10-14 822	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for vision/eye disability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. N. Moats, Counsel


INTRODUCTION

The Veteran served on active duty from June 1981 to June 1984.

This appeal to the Board of Veterans' Appeals (Board) arose from an October 2008 rating decision in which the RO, inter alia, denied service connection for congenital esotropia, claimed as an eye condition.  In August 2009, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in March 2010, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in April 2010.

In September 2012, the Board remanded the matter on appeal to afford the Veteran an opportunity to testify at a Board hearing.  In January 2013, the Veteran testified during a Board video-conference hearing before the undersigned Veterans Law Judge; a transcript of that hearing has been associated with the Veteran's Virtual VA claims file. 

During the hearing, the Veteran requested, and the undersigned granted, a 60-day abeyance period until March 9, 2013 for submission of additional evidence in support of the claim.  In March 2013, the Veteran submitted additional evidence to the Board, waiving initial RO consideration of the evidence.   See 38 C.F.R. §§ 20.800, 20.1304 (2012).

On the date of the Board hearing, the Veteran granted a power-of-attorney in favor of Veterans of Foreign Wars of the United States with regard to the claim on appeal.  The Veteran's current representative represented him at his hearing.  The Board recognizes the change in representation.

For the reasons expressed below, the claim on appeal is being remanded to the RO, via the Management Center (AMC) in Washington, DC.  VA will notify the Veteran when further action, on his part, is required.


REMAND

The Board's review of the claims file reveals that further RO action on the matter on appeal is warranted.

The Veteran was initially scheduled for a VA examination in October 2008 to obtain medical opinion regarding the any diagnosed vision and/or eye disorder.  However, he failed to report and the claims file indicates that he was incarcerated at the time.  When a veteran fails without good cause to report for a necessary VA examination requested by VA in conjunction with a claim, VA is not obliged to attempt to provide another.  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant, death of an immediate family member, etc.  38 C.F.R. § 3.655(a) (2012).  

During the Board hearing, the Veteran testified that notice of the VA examination was actually sent to the wrong address, so sufficient notice prior to the examination was not received.  Essentially, the Veteran asserted that the VA Medical Center had confused his current location in Arkansas with Arizona and thus, the notice was not sent to his current address in Arkansas.  

The Board finds that, given the above, and affording the Veteran the benefit of the doubt, good cause has been shown for his failure to report to the previous VA examination.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2012); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  As such, he should be afforded another medical examination-with notice to his current, correct address-to obtain the medical information needed to resolve this claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2012); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Regarding the above, the Board points out that service treatment records show that the report of the Veteran's February 1981 service entrance examination documented strabismus (esotropia, right eye).  The Veteran denied double vision and after an opthamalogical consult, the assessment was stable esotropia.  Subsequent treatment records in March 1982 show an assessment of congenital esotropia, and the Veteran was scheduled for surgery, which was done in April 1982.  The report of an April 1984 service examination prior to discharge reflects an assessment of congenital esotropia, surgically corrected.  During the Board hearing, the Veteran asserted that his eye disorder was aggravated in service.  He also testified that he had another separate disability of peripheral vision loss that was also related to service.  

The Board notes that congenital or developmental defects, such as refractive error of the eye, are not considered "diseases or injuries within the meaning of applicable legislation" and, hence, do not constitute disability for VA compensation purposes.  See 38 C.F.R. §§ 3.303(c), 4.9.  However, service connection may be granted, in limited circumstances, for disability due to aggravation of a constitutional or developmental abnormality by superimposed disease or injury.  See VAOPGCPREC 82-90, 55 Fed. Reg. 45,711 (1990).  See also Carpenter v. Brown, 8 Vet. App. 240, 245 (1995); Monroe v. Brown, 4 Vet. App. 513, 514-15 (1993).  

Given the fact of this case and the Veteran's assertions, medical information as to current disability(ies) and etiology, to include consideration of the above, is needed. 

Accordingly, the RO should arrange for the Veteran to undergo a VA eye examination by an ophthalmologist at a VA medical facility to obtain medical information as to the etiology of any current vision and/or eye disability(ies).  The Veteran is hereby notified that failure to report to the scheduled examination, without good cause, may well result in denial of the claim for service connection.  See 38 C.F.R. § 3.655 (2012).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  If the Veteran fails to report to the scheduled examination, the RO should obtain and associate with the claims file (a) copy(ies) of the notice(s) of the date and time of the examination sent to him by the pertinent VA medical facility.

Prior to arranging for the Veteran to undergo examination, to ensure that all due process requirements are met, and that the record before the examiner is complete, the RO should give the Veteran another opportunity to present information and/or evidence pertinent to the claims on appeal.  The RO's letter to the Veteran should explain that he has a full one-year period for response.  See 38 U.S.C.A  § 5103(b)(1) (West 2002); but see 38 U.S.C.A. § 5103(b)(3) (West Supp. 2012) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period). 

Thereafter, the RO should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2012).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2012).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claim on appeal.  The RO's adjudication of the claim should include consideration of all pertinent evidence added to the claims file since the RO's last adjudication of the claim-to include, for the sake of efficiency, evidence submitted directly to the Board, notwithstanding the waiver of initial RO consideration of the evidence. 

Accordingly, this matter is hereby REMANDED for the following action:

1.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to enable it to obtain any additional evidence pertinent to the claim on appeal that is not currently of record. 

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period). 

2.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

3.  After all records and/or responses received from each contacted entity have been associated with the claims file,  or, a reasonable time period for the Veteran's response has expired, arrange for the Veteran to undergo a VA eye examination by an ophthalmologist at a VA medical facility-with notice to the Veteran's current, correct address in Arkansas (AR) not Arizona (AZ).  The purpose of the examination is to obtain medical information as to the etiology of any current vision/eye disability(ies).   

The entire claims file, to include complete copy of the REMAND, must be made available to the physician  designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions. 

The examiner should clearly identify all current vision/eye disability(ies).  Then, with respect to each such diagnosed disability, the examiner should indicate whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the disability had its onset in or is otherwise medically-related to the Veteran's military service, to include the April 1982 surgery during service.

In rendering the requested opinion, the examiner should specifically indicate whether any current disability is at least as likely as not the result of in-service aggravation (worsening beyond natural progression) of congenital estropia and/or any other congenital or developmental abnormality by superimposed injury or disease-to include the 1982 surgery.  The ophthalmologist should specifically consider and discuss all pertinent service treatment records, any post service treatment records, and the Veteran's contentions.

All examination findings, along with the complete rationale for the conclusions reached, should be set forth in a printed (typewritten) report. 

4.  If the Veteran fails to report to the scheduled examination, the RO must obtain and associate with the claims file a copy of any notice(s) of the date and time of the examination sent to him by the pertinent VA medical facility.

5.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998).

6.  After completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the claim on appeal in light of pertinent evidence (to particularly include all that added to the record since the last adjudication of the claim in March 2010) and legal authority. 



7.  If the benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate supplemental SOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).
	
This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).  



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2012).


